LOBRANO, Judge,
concurring.
I concur in the majority result. Simply, defendants’ attempt to utilize La. R.S. 30:2272 to support its argument is misplaced. That statute appears in chapter 12, of Sub-part II of Title 30 which is entitled “Liability For Hazardous Substance Remedial Action.” It provides for liability with respect to hazardous substance discharge or disposal and grants enforcement powers to the Secretary of the Department of Environmental Quality. Petroleum and natural gas are excluded because those products are under the jurisdiction of the Commissioner of Conservation, Department of Natural Resources and not *294because they are nonihazardous2 within the meaning of former Civil Code Article 2315.3. In sum, La. R.S. 30:2272 et seq. and Civil Code Article 2315.3 are not “laws on the same subject matter” and consequently resort to Civil Code Article 13 for guidance is not appropriate.